DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9 and 11 remain withdrawn. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 2, “configured to a” should read “configured to convey a”
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 12-16, 18 and 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (U.S. 20170248902).
	Yamamoto discloses, with regards to claim:
1.  A printing apparatus (1) comprising: 
a conveying unit (fig. 3, element 28) configured to (convey) a printing medium (S) along a conveying path; 
a print unit (fig. 3, element 5, [0038] ) configured to apply print material on a printing medium being conveyed by the conveying unit; 
a cover member (30) that is capable of opening (fig. 2) and closing (fig. 1) such that (a) the conveying path is exposed to an outside when the cover member is opened (fig. 2) and (b) the cover member shields the conveying path from the outside and is a part of an outside surface of the printing apparatus, when the cover member is closed (fig. 1); 
a locking unit [0057] configured to lock the cover member to keep the cover member closed; and 
an urging unit configured to urge the cover member in an opening direction of the cover member such that the cover member opens by a degree which is required to be moved further in the opening direction until full open of the cover member so as to protrude from the outside surface of the printing apparatus in a case where the locking unit releases the cover member ( [0024] “slightly move”, [0076], [0064]-[0065] ). 
 
2.  The printing apparatus according to claim 1, wherein the degree includes a first predetermined degree (slightly move) that allows a user to perceive that the cover member has opened or a second predetermined degree that allows -2-the user to perceive that the cover member has opened and to perceive the opening direction of the cover member [0024].  

3.  The printing apparatus according to claim 1, wherein the cover member is closed against an urging force of the urging unit ( [0064]-[0065], fig. 10).  

4.  The printing apparatus according to claim 1, wherein the cover member has a handhold portion that the user is able to hold with a hand of the user, and wherein the handhold portion is not exposed to the outside when the cover member is closed, and the handhold portion is exposed to the outside when the cover member is opened (fig. 2).

6. The printing apparatus according to claim 1, further comprising an operating unit (32) through which the locking unit is caused to unlock the cover member [0048].

12.  The printing apparatus according to claim 1, wherein the locking unit includes (1) a locking member disposed at a casing of the printing apparatus (element 2) and (2) an engaging member (element 371) disposed on the cover member [0053].  

13.  A conveyance apparatus comprising: 
a conveying unit (fig. 3, element 28) configured to convey a printing medium (S) along a conveying path; 
a cover member (30) that is capable of opening and closing such that (a) the conveying path is exposed to an outside when the cover member is opened (fig. 2) and 
a locking unit configured to lock the cover member to keep the cover member closed [0057]; and 
an urging unit configured to urge the cover member in an opening direction of the cover member such that the cover member opens by a degree which is required to be rotated moved further in the opening direction until full open of the cover member so as to protrude from the outside surface of the conveyance apparatus in a case where the locking unit releases the cover member ( [0024], [0076], [0064]-[0065] ).  

14.  The conveyance apparatus according to claim 13, wherein when the locking unit unlocks the cover member, the cover member is opened by a predetermined degree, and wherein the predetermined degree includes a first predetermined degree that allows a user to perceive that the cover member has opened or a second predetermined degree that allows the user to perceive that the cover member has opened and to perceive the opening direction of the cover member [0024].  

15.  The conveyance apparatus according to claim 13, wherein the cover member is closed against a urging force of the urging unit ( [0064]-[0065], fig. 10).  

16.  The conveyance apparatus according to claim 13, wherein the cover member has a handhold portion that the user is able to hold with a hand of the user, and wherein the handhold portion is not exposed to the outside when the cover member 


18.  The conveyance apparatus according to claim 13, further comprising an operating unit through which the locking unit is caused to unlock the cover member (32, [0048] ).  

21.  The conveyance apparatus according to claim 13, wherein the locking unit includes (1) a locking member (element 2) disposed at a casing of the conveyance apparatus and (2) an engaging member (element 371) disposed on the cover member [0053].  

22.  The printing apparatus according to claim 1, wherein the cover member is capable of opening and closing by rotating about an axis (figs. 1 and 2).  

23.  The conveyance apparatus according to claim 13, wherein the cover member is capable of opening and closing by rotating about an axis (figs. 1 and 2).  

24.  A printing apparatus comprising: 
a conveying unit (28) configured to convey a printing medium (S) along a conveying path; 

a cover member that is capable of opening and closing such that (a) the conveying path is exposed to an outside when the cover member is opened (fig. 2) and (b) the cover member shields the conveying path from the outside and is a part of an outside surface of the printing apparatus, when the cover member is closed (fig. 1); 
a locking unit [0057] configured to lock the cover member to keep the cover member closed; and 
an urging unit configured to urge the cover member in an opening direction of the cover member such that the cover member opens by a degree that is less than that which is required to be moved in the opening direction of the cover member until full open of the cover member so as to protrude from the outside surface of the printing apparatus in a case where the locking unit -7-releases the cover member, the cover member being configured to be further openable thereafter in response to a user operation to full open of the cover member ( [0024], [0076], [0064]-[0065] ).  

25.  A conveyance apparatus comprising: 
a conveying unit (28) configured to convey a printing medium (S) along a conveying path; 
a cover member (30) that is capable of opening and closing such that (a) the conveying path is exposed to an outside when the cover member is opened and (b) the cover member shields the conveying path from the outside and is a part of an outside surface of the conveyance apparatus, when the cover member is closed; 

an urging unit configured to urge the cover member in an opening direction of the cover member such that the cover member opens by a degree that is less than that which is required to be moved in the opening direction of the cover member until full open of the cover member so as to protrude from the outside surface of the conveyance apparatus in a case where the locking unit releases the cover member, the cover member being configured to be further openable thereafter in response to a user operation to full open of the cover member ( [0024], [0076], [0064]-[0065] ).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Honma (U.S. 20050254849 A1).
Yamamoto does not disclose, with regards to claims 7, 8, 19 and 20:
a control unit configured to perform control to enable operation of the operating unit; 

However, Honma discloses:
a control unit configured to perform control to enable operation of the operating unit (fig. 4, element 5); 
wherein the control unit enables operation of the operating unit at at least one of a timing when an abnormal conveyance on the printing medium occurs in the conveying path and a timing when the conveying path is to be cleaned (fig. 5, Steps S105, S110, S111).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the control of Honma into Yamamoto for the purpose of preventing unauthorized users from accessing sensitive documents in the printing device. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto.

Yamamoto does not expressly disclose that the print unit is a print head provided with an ejection opening for ejecting ink.

However, the Examiner takes Official Notice that inkjet printers were well known in the art at the time the invention was filed.
.
Allowable Subject Matter
Claims 5 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147.  The examiner can normally be reached on Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JULIAN D HUFFMAN/           Primary Examiner, Art Unit 2896